DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendments to claims filed 04/21/2021.
	
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Remarks
5.	The amendments to the claims filed 04/21/2021 are sufficient to overcome the objection of claims 2-16 and 18-22 and the 35 U.S.C. 112(a) rejection of claims 1-16 and 18-22 presented in the previous office action.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golan et al. (US 2010/0039594) (‘Golan), previously cited by the examiner.
Regarding claim 1, Golan discloses a smart card comprising:
a synthetic hollowed base plate (figs. 1 and 3 shows plastic layers 1-4, wherein each layer include a cavity) and a covering layer (adhesive films) which is provided to coat on the synthetic hollowed base plate (paras. 0037, 0041-0043); 

the synthetic hollowed base plate comprises multiple layers of hollowed base plate (figs. 1 and 3 shows plastic layers 1-4, wherein each layer include a cavity), in which a binding agent is filled into an interspace between the mold insert and the hollowed base plate (see paras. 0042-0043 and 0046).

Regarding claim 2, Golan discloses wherein the multiple layers of hollowed base plate includes three layers of hollowed base plates (figs. 1 and 3 shows plastic layers 1-4, wherein each layer include a cavity), the three layers of hollowed base plates comprises a bottom-layered hollowed base plate, a middle-layered hollowed base plate and a top-layered hollowed base plate (figs. 1 and 3 shows plastic layers 1-4, wherein each layer include a cavity).

Regarding claim 3, Golan discloses wherein the mold insert comprises an interactive circuit module and a non-interactive circuit module (para. 0036 describes a smart card including a PCB having an LCD display thereon and other electrical components such as a battery, a smart chip, and a button).

Regarding claim 4, Golan discloses wherein a height of the interactive circuit module (LCD display) is higher than that of the non-interactive circuit module (smart chip) (see figures 1-3); the interactive circuit module (LCD display, button switch) is at 

Regarding claim 5, Golan discloses wherein the interactive circuit module comprises a key module (button) and a display module (LCD display) (see para. 0036); the non-interactive circuit module comprises a power supply module (battery) and a control module (smart chip) (see para. 0036);
a height of the key module (button) or a height of the display module (LCD) is higher than the height of the power supply module or the height of the control module (smart chip) (see figure 1);
the key module is located in a hollowed area of the multiple layers of hollowed base plate (see figures 1 and 3; and paras. 0036-0037); the display module is located in the hollowed area of the multiple layers of hollowed base plate (figure 1; and paras. 0036-0037); the power supply module is at least located in a hollowed area of the bottom-layered hollowed base plate in the multiple layers of hollowed base plate (see para. 0036); and the control module is at least located in a hollowed area of the bottom-layered hollowed base plate in the multiple layers of hollowed base plate (see figure 1; and paras. 0036-0037).

Regarding claim 6: Golan further discloses wherein the power supply module is at least located in one layer of the middle-layered hollowed base plates in the multiple 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the height of the power supply different from the height of the control module as it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill I the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 7, Golan discloses wherein the covering layer (layer 5) comprises a printed design layer, a printing material layer and a printing-protected layer; the  printing material layer is located between the synthetic hollowed base plate and the printed design layer, the printed design layer is located between the printing material layer and the printing-protected layer; and the covering layer further comprises a lamination film, the lamination film is located between the synthetic hollowed base plate and the printing material layer (see figure 1; and paras. 0037, 0042-0044, 0046-0048).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second printed design layer and a second printing material layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan in view of Uenishi et al. (US 5,208,450) (‘Uenishi), and further in view of Xie et al (US 2012/0103508) (‘Xie), previously cited by the examiner. 
Regarding claim 9, Golan discloses a method for making a smart card, wherein said method comprises the steps of:
hollowing out each of multiple base plates to obtain multiple hollowed base plates (paras. 0036-0037, 0041);

filling a mold insert into the synthetic hollowed base plate (para. 0036 describes a smart card including a PCB having an LCD thereon and other electrical components); 
coating a binding agent on the synthetic hollowed base plate to obtain the smart card (paras. 0042-0043 and 0046 describe an adhesive for bonding the plastic layers); and 
filling a binding agent into an interspace between the mold insert and the hollowed base plate (see paras. 0042-0043 and 0046).
Golan fails to specifically teach a gradually shaped mold insert or a tapered mold insert.
Uenishi discloses an IC card, wherein the IC card includes a card base having a gradually shaped mold insert or a tapered mold insert (see figs. 1(b) and 3-5; and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Golan and Uenishi in order to protect the module and card base from damage caused by bending of the card base (see Uenishi, abstract).
Golan as modified by Uenishi fails to specifically teach a roller used in coating the binding agent on the hollowed base plate.
Xie discloses the use of a roller in a coating process (para. 0034).

 
Regarding claim 10, Golan as modified by Uenishi and Xie discloses wherein the multiple base plates (layers 1-4) include three base plates comprising a first base plate, a second base plate and a third base plate; in which the first base plate, the second base plate and the third base plate are hollowed out respectively, so as to obtain a bottom-layered hollowed base plate, a middle-layered hollowed base plate and a top-layered hollowed base plate (see Golan, figures 1 and 3; and paras. 0036-0037).

Regarding claim 11, Golan as modified by Uenishi and Xie discloses the step of hollowing out multiple base plates respectively by means of punching, die cutting or milling technique to obtain the multiple hollowed base plates (Golan, para. 0049).

Regarding claim 12, Golan as modified by Uenishi and Xie discloses the step of hollowing out the multiple base plates respectively according to multiple preset hollowed areas so as to obtain the multiple hollowed base plates (Golan, paras. 0036-0042).

Regarding claim 13, Golan as modified by Uenishi and Xie discloses the step of hollowing out the multiple base plates according to multiple preset hollowed areas and multiple preset thicknesses so as to obtain the multiple hollowed base plates (Golan, paras. 0036-0042).

Regarding claim 14, Golan as modified by Uenishi and Xie discloses the step of synthesizing the multiple hollowed base plates by means of adhering and/or laminating technique so as to obtain the synthetic hollowed base plate which includes the mold insert (Golan, paras. 0036-0044).

Regarding claim 15, Golan as modified by Uenishi and Xie discloses wherein synthesizing the multiple hollowed base plates so as to obtain the synthetic hollowed base plate specifically comprises: synthesizing the multiple hollowed base plates for all at once or for multiple times so as to obtain the synthetic hollowed base plate (Golan, paras. 0036-0044).

Regarding claim 16, Golan as modified by Uenishi and Xie discloses the step of filling the mold insert into the synthetic hollowed base plate by means of adhering and/or laminating technique (Golan, paras. 0036-0044).

Regarding claim 18, Golan as modified by Uenishi and Xie discloses wherein after coating the binding agent on the synthetic hollowed base plate, the method further comprises coating a covering layer (layer 5) on the synthetic hollowed base plate (see Golan, figure 1; and paras. 0042-0044).

Regarding claim 19, Golan as modified by Uenishi and Xie discloses wherein the covering layer (layer 5) comprises a printed design layer, a printing material layer and a printing-protected layer; the  printing material layer is located between the synthetic 

Regarding claim 20, Golan as modified by Uenishi and Xie discloses wherein the covering layer (layer 5) comprises a printed design layer, and a printing material layer; the printing material is transparent; the printed design layer is located between the printing material layer and the synthetic hollowed based plate; and wherein the covering layer further comprises a lamination film located between the synthetic hollowed base plate and the printed design layer (see Golan, figure 1; and paras. 0037, 0042-0044, 0046-0048). 
Golan as modified by Uenishi and Xie discloses the claimed invention except for wherein the covering layer (layer 5) comprises a second printed design layer and a second printing material layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second printed design layer and a second printing material layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 



Regarding claim 22, Golan as modified by Uenishi and Xie discloses wherein the mold insert comprises the interactive circuit module (Golan, para. 0036 describes a smart card including a PCB having an LCD display thereon and other electrical components such as a button contained within a cavity).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leydier et al. (US 6,217,685) discloses a method for inserting an electronic module in a card body
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/APRIL A TAYLOR/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887